MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                           Jul 16 2019, 9:14 am
regarded as precedent or cited before any
                                                                                    CLERK
court except for the purpose of establishing                                    Indiana Supreme Court
                                                                                   Court of Appeals
the defense of res judicata, collateral                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                      Curtis T. Hill, Jr.
Columbus, Indiana                                         Attorney General

                                                          Lauren A. Jacobsen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jarred Parton,                                            July 16, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-69
        v.                                                Appeal from the Bartholomew
                                                          Circuit Court
State of Indiana,                                         The Honorable Kelly S. Benjamin,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause Nos.
                                                          03C01-1802-F6-930
                                                          03C01-1803-F6-1163



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-69 | July 16, 2019                     Page 1 of 5
                                              Case Summary
[1]   Jarred Parton appeals his five-year aggregate sentence for level 6 felony

      possession of methamphetamine and level 6 felony failure to return to lawful

      detention. Parton asserts that the trial court abused its discretion by failing to

      find his guilty plea a mitigating circumstance. We affirm.


                                  Facts and Procedural History
[2]   On February 19, 2018, Columbus Police Department Officer Travis Harbough

      arrested Parton, who had absconded from a work release program ten days

      prior. In a search of his person incident to his arrest, Officer Harbough found

      two bags that contained marijuana and methamphetamine.


[3]   The State charged Parton with level 6 felony failure to return to lawful

      detention in cause number 03C01-1803-F6-1163, and with level 6 felony

      possession of methamphetamine and class A misdemeanor possession of

      marijuana in cause number 03C01-1802-F6-930. Parton pled guilty in both

      actions. In return for the plea, the State dropped the class A misdemeanor

      charge in cause 930 and stipulated that Parton have his sentence under an

      unrelated cause number be modified by the court to time served.


[4]   The trial court held a sentencing hearing in which Parton offered testimony.

      During argument, Parton made no mention of any mitigating circumstances

      and did not discuss his guilty plea. The trial court found no mitigators and

      seven aggravators: (1) Parton’s criminal history; (2) multiple failures of

      supervisory sentences; (3) Parton was on probation when these offenses

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-69 | July 16, 2019   Page 2 of 5
      occurred; (4) Parton has been offered and failed multiple treatment programs;

      (5) Parton had multiple jail rule violations while this case was pending; (6)

      Parton continued to use drugs in jail; and (7) Parton wants to stay a member of

      the Aryan Brotherhood. The trial court told Parton, “The aggravators far

      outweigh any mitigators.” Tr. Vol 2 at 52 (emphasis added). It sentenced Parton

      to 912 days on each count, to be served consecutively, all executed. The trial

      court dismissed the class A misdemeanor charge under cause number 930, and

      also recommended that Parton be sent to a facility that can evaluate him for

      mental health and substance abuse issues. This appeal followed.


                                        Discussion and Decision
[5]   Parton argues that the trial court erred by failing to consider his guilty plea as a

      mitigating factor.1 “Generally speaking, sentencing decisions are left to the

      sound discretion of the trial court, and we review the trial court’s decision only

      for an abuse of this discretion.” Singh v. State, 40 N.E.3d 981, 987 (Ind. Ct. App.

      2015), trans. denied (2016). “An abuse of discretion occurs if the decision is

      clearly against the logic and effect of the facts and circumstances before the

      court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Anglemeyer v. State, 868 N.E.2d 482, 490 (Ind. 2007) (quotation

      marks omitted), clarified on reh’g, 875 N.E.2d 218.




      1
        Parton also requests that we “reweigh the aggravating and mitigating factors in [this] case at the appellate
      level.” Appellant’s Br. at 6. We cannot. Anglemeyer v. State, 868 N.E.2d 482, 493-94 (Ind. 2007), clarified on
      reh’g, 875 N.E.2d 218.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-69 | July 16, 2019                          Page 3 of 5
[6]   The finding of mitigating circumstances rests within the trial court’s discretion.

      Newsome v. State, 797 N.E.2d 293, 301 (Ind. Ct. App. 2003), trans. denied (2004).

      A “trial court does not abuse its discretion in failing to consider a mitigating

      factor that was not raised at sentencing.” Anglemeyer, 868 N.E.2d at 492.

      However, “this general proposition has at least one important exception,

      namely: pleas of guilty.” Anglemeyer, 875 N.E.2d at 220. Because the trial court

      is inherently aware that a guilty plea is a mitigating circumstance, Parton is not

      precluded from raising the issue for the first time on appeal. Id. “We thus

      examine the trial court’s failure to mention this factor under our abuse of

      discretion standard of review.” Id.


[7]   In clarifying how to treat a guilty plea, our supreme court offered this analysis:


              We have held that a defendant who pleads guilty deserves some
              mitigating weight be given to the plea in return. But an allegation
              that the trial court failed to identify or find a mitigating factor
              requires the defendant to establish that the mitigating evidence is
              not only supported by the record but also that the mitigating
              evidence is significant. And the significance of a guilty plea as a
              mitigating factor varies from case to case. For example, a guilty
              plea may not be significantly mitigating when it does not
              demonstrate the defendant’s acceptance of responsibility, or
              when the defendant receives a substantial benefit in return for the
              plea.


      Id. (emphasis added) (citations and internal quotations omitted).


[8]   Anglemeyer is very similar to this case. “[T]he record shows that [Parton’s] plea

      agreement was more likely the result of pragmatism than acceptance of


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-69 | July 16, 2019   Page 4 of 5
      responsibility and remorse[,]” because the evidence against Parton was

      overwhelming. Id. Also like Anglemeyer, Parton attempted at the sentencing

      hearing to “minimize his culpability by relying upon . . . mental impairment,

      and a history of emotional and behavioral problems.” Id. See Tr. Vol 2 at 6

      (“Every decision I make is based on drug use and how to get drugs and how to

      get high.”). In sum, Parton has failed to show that his guilty plea was a

      significant mitigating circumstance. Therefore, we affirm.


[9]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-69 | July 16, 2019   Page 5 of 5